Citation Nr: 1313715	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  97-32 601	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss prior to August 26, 2009.

2.  Entitlement to an increased disability rating for service-connected bilateral hearing loss, evaluated as 10 percent from August 26, 2009 to June 11, 2010.

3.  Entitlement to an increased disability rating for service-connected bilateral hearing loss, evaluated as 20 percent from June 11, 2010.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The case has since been transferred to the jurisdiction of the Philadelphia, Pennsylvania, RO.

This claim has been remanded multiple times by the Board and was most recently remanded by the Board in a February 2012 decision.  As will be discussed below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) again continued the previous denials in a January 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Prior to August 26, 2009, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level II in the right ear and IV in the left ear.

2.  From August 26, 2009, to June 11, 2010, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level II in the right ear and Level IV in the left ear.

3.  Since June 11, 2010, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level IV in the right ear and Level VI in the left ear.



CONCLUSIONS OF LAW

1.  Prior to August 26, 2009, the criteria for a compensable disability rating for service-connected bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.87, Diagnostic Codes (DCs) 6100, 6101 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (effective June 10, 1999).

2.  From August 26, 2009 to June 11, 2010, the criteria for a disability rating for service-connected bilateral hearing loss in excess of the currently assigned 10 percent evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.87, DCs 6100, 6101 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (effective June 10, 1999).

3.  Since June 11, 2010, the criteria for a disability rating for service-connected bilateral hearing loss in excess of the currently assigned 20 percent evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.87, DCs 6100, 6101 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate  the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the increased disability rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, letters dated in March 2002 and February 2004 complied with VA's duty to notify the Veteran with regard to this increased rating claim.   In particular, the letters and supplemental statements of the case (SSOCs) informed the Veteran of the need for evidence of a worsening of his service-connected disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided with notice of how disability ratings and effective dates are determined in the September 2008, October 2011, and January 2013 SSOCs.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in April 1997, September 2000, October 2002, and June 2010 as well as a VA medical opinion in May 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and medical opinion obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable evaluation prior to August 26, 2009, a 10 percent evaluation from August 26, 2009 to June 11, 2010, and a 20 percent evaluation from June 11, 2010.  As will be detailed below, the Board can identify no evidence to support a finding that the Veteran's service-connected bilateral hearing loss was more severe than is accounted for in the staged rating assigned by the RO.  As discussed below, the Board concludes that the current staged rating is warranted for the Veteran's bilateral hearing loss disability.

In evaluating a service-connected hearing loss disability, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

During the Veteran's appeal, changes were made to the schedular criteria for evaluating diseases of the ear and other sense organs, effective June 10, 1999.  64 Fed. Reg. 25202 (May 11, 1999) (codified in relevant portion at 38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).
Under either the old or revised rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

Under the revised rating criteria, effective on June 10, 1999, an alternative method of rating exceptional patterns of hearing impairment was provided, as defined in 38 C.F.R. § 4.86.  Specifically, under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000, Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 64 Fed. Reg. 25202-10.

Here, the Veteran seeks a compensable disability rating for his service-connected bilateral hearing loss prior to August 26, 1999, an evaluation in excess of 10 percent from August 26, 1999 to June 11, 2010, and an evaluation in excess of 20 percent from June 11, 2010.

As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.  As indicated above, the criteria for evaluating diseases of the ear and other sense organs were amended during the pendency of the Veteran's claim effective June 10, 1999.  See 64 Fed. Reg. 25202-10 (May 11, 1999).  Therefore, the Veteran's hearing loss should be evaluated under both sets of criteria with consideration of the revised criteria no earlier than June 10, 1999.

The Board observes that the April 1997 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
55 
55
28
LEFT
5
20
60
55
35

Average puretone threshold was 28 decibels in the right ear with speech recognition ability of 92 percent, and average puretone threshold was 35 decibels in the left ear with speech recognition ability of 96 percent.

This examination yielded a numerical designation of I in the right ear (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (0-41 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is warranted.

A VA psychological examination conducted in April 1997 noted the Veteran's report that a hearing aid does not help with his hearing loss.  He stated that he frequently relies on lip reading for communication.  The Veteran reported that he had previously worked at casinos which were "very noisy and he would hide his embarrassment at misunderstanding the customers and coworkers by pretending to understand."  He also "complained he is unable to socialize because he becomes embarrassed over his difficulty hearing."

The Veteran was afforded another VA examination in September 2000, which demonstrated the following:





HERTZ



1000
2000
3000
4000
Average
RIGHT
5
40
80
75
50
LEFT
20
60
60
65
52

Average puretone threshold was 50 decibels in the right ear with speech recognition ability of 84 percent, and average puretone threshold was 52 decibels in the left ear with speech recognition ability of 100 percent.

This examination yielded a numerical designation of II in the right ear (50-57 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and also a numerical designation of I for the left ear (50-57 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

As the September 2000 VA examination post-dated the implementation of the revised diagnostic criteria, the Board has also considered the application of 38 C.F.R. § 4.86 (exceptional patterns of hearing impairment).  However, the Veteran's hearing loss disability, as described in the September 2000 VA examination, did not meet the criteria under that section.  More specifically, the Veteran did not have puretone thresholds at 55 dBs or more at each of the four specified frequencies as is required under 38 C.F.R. § 4.86(a).  Additionally, the Veteran's September 2000 hearing evaluation did not show a result of 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  Accordingly, the application of Table IVa under 38 C.F.R. §§ 4.85 and 4.86 is not appropriate as to the September 2000 VA examination.

Another VA psychological examination conducted in September 2000 described the Veteran's functional impairment as a result of his hearing loss disability.  Specifically, the Veteran indicated that his service-connected bilateral hearing loss "presents a problem because he cannot hear and understand people correctly.  As a result, in social situations he gets extremely anxious and upset because either he has to act as if he understands them when he does not, or he does not behave in an appropriate manner to what they are saying because he cannot understand what they are saying."

The Veteran was next afforded a VA examination in October 2002, which demonstrated the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
45
70
85
52
LEFT
15
65
65
70
54

Average puretone threshold was 52 decibels in the right ear with speech recognition ability of 92 percent, and average puretone threshold was 54 decibels in the left ear with speech recognition ability of 88 percent.

This examination yielded a numerical designation of I in the right ear (50-57 percent average puretone decibel hearing loss, with between 92 to 100 percent speech discrimination) and also a numerical designation of II for the left ear (50-57 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment.

Consideration of the application of 38 C.F.R. § 4.86 (2012) (exceptional patterns of hearing impairment) reveals that the Veteran's hearing loss disability did not meet the criteria under that section at the time of the October 2002 VA examination.  Specifically, the Veteran did not have puretone thresholds at 55 dBs or more at each of the four specified frequencies as is required under 38 C.F.R. § 4.86(a).  Additionally, his October 2002 hearing evaluation did not show a result of 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  Thus, the application of Table IVa under 38 C.F.R. §§ 4.85 and 4.86 is not appropriate as to the October 2002 VA examination.
Review of the record shows that audiometric testing was performed in March 2007 at the VA audiology clinic; the results of which were interpreted by the May 2012 VA examiner.  The May 2012 VA examiner noted that the Veteran had a hearing aid evaluation performed at the VA audiology clinic in March 2007, which demonstrated the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
60
75
80
46
LEFT
25
70
70
75
50

Average puretone threshold was 46 decibels in the right ear with speech recognition ability of 92 percent, and average puretone threshold was 50 decibels in the left ear with speech recognition ability of 88 percent.

This examination yielded a numerical designation of I in the right ear (42-49 percent average puretone decibel hearing loss, with between 92 to 100 percent speech discrimination) and also a numerical designation of III for the left ear (50-57 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment.

Consideration of the application of 38 C.F.R. § 4.86(b) (exceptional patterns of hearing impairment) was appropriate as to the left ear based upon puretone thresholds of 25 dB at 1000 Hz and 70 dB at 2000 Hz.  Thus, applying Table IVa under 38 C.F.R. § 4.86 reveals a numerical designation of IV for the left ear.  However, entering the combined category designations as to both ears into Table VII, a disability percentage evaluation of zero percent is for assignment.

The Veteran's VA treatment records indicate that he was seen by the Ear, Nose, and Throat Department at the VA medical center in July 2007 due to symptoms of dizziness.  The May 2012 VA examiner explained that review of the July 2007 treatment record showed the clinician simply used the prior March 2007 audiometric testing and performed no additional testing.

Audiometric testing of the Veteran was next conducted on August 14, 2009 for another VA hearing aid evaluation.  Similarly, these results of which were also interpreted by the May 2012 VA examiner .  Accordingly, the August 14, 2009 VA hearing aid evaluation demonstrated the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
60
75
90
48
LEFT
25
70
70
75
50

Average puretone threshold was 48 decibels in the right ear with speech recognition ability of 80 percent, and average puretone threshold was 50 decibels in the left ear with speech recognition ability of 88 percent.

This examination yielded a numerical designation of II in the right ear (42-49 percent average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination) and also a numerical designation of III for the left ear (50-57 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment.

As above, consideration of the application of 38 C.F.R. § 4.86(b) (exceptional patterns of hearing impairment) was appropriate as to the left ear based upon puretone thresholds of 25 dB at 1000 Hz and 70 dB at 2000 Hz.  Applying Table IVa under 38 C.F.R. § 4.86 reveals a numerical designation of IV for the left ear.  However, entering the combined category designations as to both ears into Table VII, a disability percentage evaluation of zero percent is for assignment.

Review of the record shows that Dr. V. performed audiometric testing of the Veteran on August 26, 2009.  In his report, Dr. V. noted that "[o]n testing, [the Veteran] did show a precipitous mid and high frequency sensorineural hearing loss.  The low frequencies are fairly normal . . . In summary, I feel that [the Veteran] is a candidate for hearing aids, perhaps, digital aids with primary or high frequency boost would be helpful."  However, as confirmed by the May 2012 VA examiner, this August 2009 audiometric testing was incomplete because Dr. V. did not obtain puretone thresholds at 3000 Hz. in either ear.  Although the May 2012 VA examiner noted that this is common practice in private ear, nose, and throat offices, the Board finds that the August 2009 report of Dr. V. is of no probative value.  This is so because an examination for hearing impairment for VA purposes must include complete puretone audiometric testing.  38 C.F.R. § 4.85(a)(2012).

To this end, the Board recognizes that the RO established a 10 percent evaluation for the service-connected bilateral hearing loss based upon the August 26, 2009 evaluation by Dr. V.  As indicated above, the August 26, 2009 audiometric testing is inadequate for rating purposes pursuant to 38 C.F.R. § 4.85(a).  Accordingly, the evidence does not support a 10 percent rating from August 26, 2009 to June 11, 2010; however, the Board will not disturb this rating.

A VA hearing screening conducted in October 2009 revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
60
70
49
LEFT
30
75
70
75
63

Critically, as noted in the February 2012 Board Remand, the provisions of 38 C.F.R. § 4.85(c) allow for rating without discrimination scores, but only when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..., or when indicated under the provisions of 38 C.F.R. § 4.86, which provides for exceptional patterns of hearing impairment.  In this case, it appears that 38 C.F.R. § 4.86 does apply to the left ear hearing impairment noted in October 2009, but there is no indication that rating without the speech discrimination test scores for the right ear would be appropriate.  The February 2012 Board remand therefore requested certification of the October 2009 audiometric testing by a VA examiner.  Upon review, the May 2012 VA examiner explained that the October 2009 testing was simply a screening and that a full comprehensive examination was performed in August 2009, at which time the clinician requested that the Veteran get an ear cleaning due to ear wax and return for a screening.  The May 2012 examiner concluded that "[b]ecause this October 16, 2009, exam was not a compensation and pension exam, pure-tone averages alone would not suffice for rating purposes."

The Veteran was next afforded a VA examination in June 2010, which demonstrated the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
60
80
95
61
LEFT
30
75
75
75
64

Average puretone threshold was 61 decibels in the right ear with speech recognition ability of 82 percent, and average puretone threshold was 64 decibels in the left ear with speech recognition ability of 84 percent.

This examination yielded a numerical designation of IV in the right ear (60-66 percent average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination) and also a numerical designation of IV for the left ear (60-66 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of 10 percent is for assignment.

Crucially, consideration of the application of 38 C.F.R. § 4.86(b) (exceptional patterns of hearing impairment) was appropriate as to the left ear based upon puretone thresholds of 30 dB at 1000 Hz and 70 dB at 2000 Hz.  Applying Table IVa under 38 C.F.R. § 4.86 reveals a numerical designation of VI for the left ear.  Entering the combined category designations as to both ears into Table VII, a disability percentage evaluation of 20 percent is for assignment, which is consistent with the findings of the RO set forth in the October 2011 rating decision.  The Board notes that the June 2010 VA examiner reported the effects of the Veteran's bilateral hearing loss disability on his daily life.  Initially, the examiner noted that "[w]ithin the claims file, there are numerous personal correspondences where the Veteran describes difficulty hearing in groups and hearing distant speakers, difficulty in background noise..."  The examiner further noted that "[b]ecause of his hearing loss, [the Veteran] reported that he cannot hear women's voices, he cannot hear if there is background noise or distractions, he avoids social situations, he mishears and misunderstands, it aggravates his bipolar disorder and it frustrates him and adds to his feelings of depression and isolation."  The examiner went on to note that "[f]unctional effects of a hearing loss are associated with isolation, depression and decreased cognitive ability."  He then indicated that with hearing aids, persons "are more likely to be socially involved, gain significant benefit in family relationships, mental health, etc.  A person's audiological status does not necessarily predict a level of functioning.  With proper access to assistive technology and aural training, there is no reason why a hearing loss . . . should prevent a person from participating in the social arena and workforce."  The examiner continued, "[t]herefore, this Veteran without the use of hearing aids or assistive devices, will have difficulty hearing women's voices, hearing conversations when there are distractions in background noise and indeed these can add to his feelings of depression and isolation."  The examiner concluded, "[h]owever, with continued use of hearing aids and tinnitus retraining therapy or music therapy to relieve the symptoms of hearing loss and tinnitus, there is no reason why this Veteran cannot become more socially and actively involved."

The Board has thoroughly considered the voluminous submissions of the Veteran concerning his service-connected hearing loss and has no reason to doubt that he experiences hearing loss and difficulty understanding others.  Indeed, the presence of a disability is a prerequisite for an award of service connection.  See 38 C.F.R. § 3.385 (2012).  With respect to the assignment of an increased disability rating, however, the question that must be answered is whether the schedular criteria have been met.

To this end, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the currently assigned noncompensable evaluation prior to August 26, 2009, the 10 percent evaluation from August 26, 2009 to June 11, 2010, and the 20 percent evaluation from June 11, 2010.

With respect to extraschedular consideration, the Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2012).  The current evidence of record does not demonstrate that Veteran's bilateral hearing loss has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

It is undisputed that the bilateral hearing loss has impacted the Veteran's daily functioning.  Specifically, as indicated above, the April 1997, September 2000, and June 2010 VA examination reports described the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the June 2010 VA examiner that the Veteran's hearing loss impacts his ordinary conditions of daily life including his ability to work in that he cannot hear women's voices, he cannot hear if there is background noise or distractions, he avoids social situations, he mishears and misunderstands.  However, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  The very problem experienced by this Veteran, namely decreased hearing acuity, is specifically contemplated by the schedular criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board finds that a remand for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

For reasons  stated above, the Board finds that a preponderance of the evidence is against the Veteran's assertions of entitlement to increased ratings for his bilateral hearing loss.  The Veteran's claims are therefore denied.


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss prior to August 26, 2009 is denied.

Entitlement to an increased disability rating for service-connected bilateral hearing loss from August 26, 2009 to June 11, 2010 is denied

Entitlement to an increased disability rating for service-connected bilateral hearing loss from June 11, 2010 is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


